August 14, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                     JUDITH WRIGHT PATTERSON, Appellant

NO. 14-12-00473-CV                         V.

  ETHEL LOUISE WILLIAMS, RICK HARRIS, WILLIAM F. WILSON, NORMA
   WILSON, DIANE STIEBENS, KATHERINE HARPER, ANDREA ATKINS,
ROBERTA LYTLE, THOMAS WILSON, WILLIAM WILSON, JR., CAROL JO VAN
  HORN WELLWOOD, DONNA VAN HORN COBB, WILLIAM E. WILLIAMS,
         REBECCA WILSON AND DAVID TOWNSEND, Appellees
                 ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on February 10, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
       We order appellant, Judith Wright Patterson, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.